UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2013 o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:000-54566 Development Capital Group, Inc. (Exact name of registrant as specified in its charter) Florida 27-3746561 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5th St., Suite 1 Margate, FL33063 (Address of principal executive offices) (289) 208-8052 (Registrant's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. oLarge accelerated filer Accelerated filer oNon-accelerated filer xSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 16,428,000 common shares as of August 13, 2013. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 6 Item 4: Controls and Procedures 6 PART II – OTHER INFORMATION Item 1: Legal Proceedings 7 Item 1A: Risk Factors 7 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3: Defaults Upon Senior Securities 7 Item 4: Mine Safety Disclosure 7 Item 5: Other Information 7 Item 6: Exhibits 8 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Condensed Balance Sheets as of June 30, 2013 and March 31, 2013 (unaudited); F-2 Condensed Statements of Operations for the three months ended June 30, 2013 and 2012 (unaudited); F-3 Condensed Statements of Cash Flow for the three months ended June 30, 2013 and 2012 (unaudited); F-4 Notes to Condensed Financial Statements. These consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended June 30, 2013 are not necessarily indicative of the results that can be expected for the full year. 3 DEVELOPMENT CAPITAL GROUP, INC. CONDENSED BALANCE SHEETS (unaudited) June 30, March 31, ASSETS Current assets: Cash $ $ Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued liabilities - related party - Total current liabilities Total liabilities Stockholders' deficit: Common stock, $0.001 par value, 490,000,000 shares authorized, 16,428,000 and 12,328,000 shares issued and outstanding as of June 30, 2013 and March 31, 2013, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these condensed financial statements. F-1 DEVELOPMENT CAPITAL GROUP, INC. CONDENSED STATEMENTS OF OPERATIONS (unaudited) For the three months ended June 30, June 30, Revenue $
